RYMER, Circuit Judge,
dissenting:
I respectfully dissent for the simple reason that Mendoza-Fernandez never argued — either in the district court or on appeal — that U.S.S.G. § 2T3.1 was the Guidelines section most applicable to the offense for which he was convicted. Mendoza-Fernandez’s narrow contention was that the district court *819incorrectly sentenced him pursuant to U.S.S.G. § 2S1.4, rather than under the more appropriate U.S.S.G. § 2F1.1. As United States v. Carillo-Hernandez, 963 F.2d 1316 (9th Cir.1992), clearly states that “U.S.S.G. § 2F1.1 ... is inapplicable” to convictions for making a false statement to a United States Customs official in violation of 18 U.S.C. § 1001, id. at 1317, I believe that we must affirm the judgment of the district court.